

115 S3579 IS: Investment Adviser Regulatory Flexibility Improvement Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3579IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Securities and Exchange Commission to revise the definitions of a small business and small organization for purposes of assessing the impact of the  rulemakings of the Commission under the Investment
			 Advisers Act of 1940.
	
 1.Short titleThis Act may be cited as the Investment Adviser Regulatory Flexibility Improvement Act. 2.Definition of small business or small organization (a)In generalNot later than 1 year after the date of enactment of this Act, the Securities and Exchange Commission shall revise the definitions of small business and small organization under section 275.0–7 of title 17, Code of Federal Regulations, to provide alternative methods under which a business or organization may qualify as a small business or small organization under that section.
 (b)ConsiderationsIn making the revision required under subsection (a), the Securities and Exchange Commission shall consider whether the alternative methods under which a business or organization may qualify as a small business or small organization under section 275.0–7 of title 17, Code of Federal Regulations, should include a threshold with respect to the number of non-clerical employees of the business or organization.